01-15-00755-CV
                                                                               979-864-1316
 111 E. Locust, Suite. 500                                                     979-388-1316
   Angleton, TX 77515                                                          281-756-1316


www.brazoria-county.com

                                                                               FILED IN
                                        RHONDA BARCHAK                  1st COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                           DISTRICT CLERK
                                             BRAZORIA COUNTY            9/2/2015 3:48:36 PM
                                                                        CHRISTOPHER A. PRINE
                                                                                Clerk


                                      NOTICE OF ASSIGNMENT ON APPEAL

     9/2/2015

     TO:     FIRST COURT OF APPEALS

     RE:     Cause No. 61922, in the 300th District Court

             Style; DON WEIDO VS BRANDY M. WEIDO

                               **************************************

     CASE INFORMATION:

     DATE OF APPEALABLE ORDER/JUDGMENT:      8/10/15
     NOTICE OF APPEAL:            9/2/15
     MOTION FOR NEW TRIAL:        N/A
     ORDER OVERRULING MOT N/T     N/A
     REQUEST FOR FINDING OF FACTS AND CONCLUSIONS OF LAW FILED: NO
     REQUEST FOR CLERK’S RECORD: NO
     REQUEST FOR REPORTERS RECORD FILED: NO
     METHOD OF DELIVERY:          TAMES PORTAL
     JUDGE PRESIDING:             K. RANDALL HUFSTETLER
     COURT REPORTER:              RENEE RAPE

                              ***************************************

     APPELLANT:                     BRANDY MICHELLE WEIDO MEYER

     ATTORNEY(S) FOR APPELLANT: ROBERT P. MCCONNELL
     TEL.:  713-533-3800
     FAX:   713-533-3888
     EMAIL ADDRESS: bmcconnell@olsonllp.com
     TEXAS BAR NO.:    13448300
                                                                                 Filed for Record
                                                                                 9/2/2015 11:11:04 AM
                                                                                 Rhonda Barchak, District Clerk
                                                                                 Brazoria County, Texas
                                                                                 61922
                                                                                 Jennifer Torres, Deputy

                                           NO. 61922

 IN THE INTEREST OF                              §     IN THE DISTRICT COURT
                                                 §
 C. A. W.                                        §     300th JUDICIAL DISTRICT
                                                 §
 A CHILD                                         §     BRAZORIA COUNTY, TEXAS

                                    NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Respondent, Mother and Joint Managing Conservator, Brandy Michelle Weido Meyer

(formerly known as Brandy M. Weido) files this Notice stating her intention to appeal the trial

court’s Final Judgment titled Clarification Order in Suit to Modify Parent-Child Relationship,

signed August 10, 2015 in the 300th Judicial District Court of Brazoria County. This appeal will

be filed in and sought from either the First or Fourteenth Court of Appeals in Houston, Texas.



                                             Respectfully submitted,

                                             ______/s/ Robert P. McConnell _______
                                             ROBERT P. MCCONNELL
                                             State Bar No. 13448300
                                             Olson and Olson L.L.P.
                                             2727 Allen Parkway, Suite 600
                                             Tel: (713) 533-3800
                                             Fax: (713) 533-388
                                             Email: bmcconnell@olsonllp.com

                                             ATTORNEY FOR RESPONDENT




                                                                                                   1
                                    Certificate of Service

       I certify that a copy of the foregoing document was served pursuant to Rules 21 and 21a
of the Texas Rules of Civil Procedure on the 2nd day of September, 2015, upon the following
counsel of record:


James R. Hedlesten
KETTERMAN, HEDLESTEN & AMANN, PLLC
The Isis Building
1004 Prairie, Suite 300
Houston, TX 77002
Fax: 713-652-2002
Email: James@khalawyers.com

                                           ______/s/ Robert P. McConnell _______
                                           ROBERT P. MCCONNELL




                                                                                            2